DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 86-96 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, US 2008/0300654 to Lambert et al., hereinafter Lambert, teaches a therapy system including an electrode for implantation within a patient for applying a therapy signal at a nerve (para 0012). However, Lambert fails to teach a method for nerve regeneration. US 2003/0225331 to Diederich et al., hereinafter Diederich, teaches an implantable neurostimulator for nerve regeneration and muscle stimulation (para 0059). Both Lambert and Diederich individually or in combination fail to teach during a first phase, delivering stimulation energy of a first frequency to a target peripheral nerve of the subject via at least one electrode assembly, during a second phase, delivering to the subject stimulation energy of a second frequency for a predetermined period via the at least one electrode assembly; wherein the at least one electrode assembly is configured to be percutaneously positioned adjacent the target peripheral nerve during both the first phase and the second phase, and it would not be obvious to do so.
Additional patent application publications US 2021/0146121 and its continuation US 2021/0101011 both to Scanlan et al. were considered as well. However, the portions of the latter Scanlan publication previously recited in the Final Office Action dated 22 October 2021 do not have adequate priority over the pending application and as such do not constitute prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792